In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                  No. 02-20-00330-CV

YUE QI, Appellant                            §   On Appeal from the 462nd District
                                                 Court

                                             §   of Denton County (17-10422-362)
V.
                                             §   October 28, 2021

HANYANG AN AND RUOLIN WANG,                  §   Memorandum Opinion by Justice
Appellees                                        Bassel

                                      JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part.

       We affirm the default judgment as to both liability and the damages on

Appellees’ claims for breach of contract, “claim on note,” fraud, theft, conversion,

negligent misrepresentation, money had and received, and unjust enrichment.

       We reverse the damages awarded for indemnity, we reverse the portion of the

judgment awarding attorneys’ fees, and we remand this case to the trial court to
modify the default judgment to delete the award attributed to the unpleaded

indemnity claim and to redetermine attorneys’ fees.

      It is further order that Appellant Yue Qi and Appellees Hanyang An and

Ruolin Wang shall split the costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Dabney Bassel
                                          Justice Dabney Bassel